          Case 2:08-mc-00019-TLN-CKD Document 11 Filed 04/07/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                                  THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,
                                                       CASE NO. 2:08-mc-00019-TLN-CKD
12         Plaintiff,
                                                       ORDER TERMINATING WRIT OF
13                         v.                          CONTINUING GARNISHMENT (WAGES)

14   ED HENDERSON,

15         Defendant and Judgment Debtor.

16   PACIFIC MARITIME ASSOCIATION,
17         Garnishee.
18

19         The Court, having carefully reviewed the entire file and the United States’ Request for an Order

20 Terminating the Writ of Continuing Garnishment (“Request”), and finding good cause therefrom, hereby

21 GRANTS the Request. Accordingly, it is ORDERED that:

22         1. Pursuant to 28 U.S.C. § 3613(b), the Writ of Continuing Garnishment (Wages) previously

23             issued against Ed Henderson on February 6, 2008 is hereby TERMINATED, ECF 3-1; and

24         2. The Clerk of the United States District Court shall CLOSE this miscellaneous case.

25 IT IS SO ORDERED.

26
27 Dated: April 7, 2021
                                                                   Troy L. Nunley
28
                                                                   United States District Judge

      ORDER TERMINATING WRIT OF CONTINUING
                                                       1
30    GARNISHMENT (WAGES)
